DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  “needed to” should be inserted after “the amount of force” at claim 6, line 1-2.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a force limiting element in claim 1 and a limiting element in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 16, line 2 of “a distal portion” is indefinite because it is unclear if this distal portion is the same as or different than the previously recited distal portion of claim 13. For examination purposes, it is assumed that the limitations refer to the same distal portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0365362 (Ralph).
1. Ralph discloses an apparatus (device 20) for mitigating damage to a treatment device (FIG. 6-7; P0034-P0036)  comprising a treatment tool (needle 40) coupled to a movable assembly (needle actuator 28 having shaft portion 36) at a proximal portion of the treatment tool 
3. The force limiting element comprises a reversibly engageable connector (see protrusion 150 and annular groove 152 in FIG. 3-5 and P0029-P0033 which is the same as disclosed in this application at the embodiment of FIG. 6).
6. Th predetermined amount of force is the amount of force disengage the reversibly engageable connector (FIG. 5; P0030-P0031).
7. The proximal portion of the treatment tool comprises a friction element (edge 156) that conditionally prevents movement of the proximal portion of the treatment tool with respect to the movable assembly (FIG. 5; P0030-P0031).
8. The force limiting element assists in moving the proximal portion of the treatment tool in a distal direction with respect to the movable assembly when forces experienced by the treatment tool decrease below the predetermined amount of force (FIG. 5; P0032).
10. The treatment tool is a needle (needle 40).
13. Ralph discloses an apparatus (device 20) for reducing the likelihood of damage to a treatment device (FIG. 6-7; P0034-P0036) comprising a treatment tool (needle 40) advanceable from a treatment device handle (actuator 28), and a limiting element (see active release 
14. The limiting element is an adjustable, compressible, extendable, or resettable element (FIG. 5; P0032-P0033).
15. The treatment tool is selected from the group consisting of needles (needle 40).
16. The limiting element is engaged to allow proximal movement of the proximal portion of the treatment tool when a distal portion of the treatment tool contacts non-target tissue (FIG. 5; P0030-P0031 and P0034).
17. The non-target tissue is at least capable of being bone.
18. The limiting element is configured to move the treatment tool distally (P0032).
Claim(s) 1-5, 8, and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0298831 (Browne).
1. Browne discloses an apparatus (tool 10) for mitigating damage to a treatment device (P0077) comprising a treatment tool (driving member 12) coupled to a movable assembly (handle 14) at a proximal portion of the treatment tool (via force-limiting coupling 16 at FIG. 1). The apparatus has a force limiting element (see force-limiting coupling 16 at FIG. 1, P0077-P0078, and P0087-P0088 which is the same as disclosed in this application at the embodiment of FIG. 3A-3B) connected to the proximal portion of the treatment tool and connected to the movable assembly (FIG. 1; P0071). The force limiting element allows movement of the proximal 
2. The force limiting element comprises a spring (P0087-P0088).
3. The force limiting element comprises a reversibly engageable connector (P0089 where a resilient member which deforms can reasonably be considered “reversibly engageable”).
4. The force limiting element comprises both a spring and a reversibly engageable connector (P0089 where a resilient member which deforms can reasonably be considered a “spring” since it is resilient and “reversibly engageable”).
5. The predetermined amount of force is the amount of force needed to extend the spring (see “extension spring” at P0088).
8. The force limiting element assists in moving the proximal portion of the treatment tool in a distal direction with respect to the movable assembly when forces experienced by the treatment tool decrease below the predetermined amount of force (P0076).
11. The apparatus has an indicator which indicates when the treatment tool has been completely deployed (P0101).
12. The indicator comprises audible or tactile indicator (P0101).
13. Browne discloses an apparatus (tool 10) for reducing the likelihood of damage to a treatment device (P0077) comprising a treatment tool (driving member 12) advanceable from a treatment device handle (Handle 14), and a limiting element (see force-limiting coupling 16 at FIG. 1, P0077-P0078, and P0087-P0088 which is the same as disclosed in this application at the embodiment of FIG. 3A-3B) configured to couple a proximal portion of the treatment tool with 
14. The limiting element is an adjustable, compressible, extendable, or resettable element (P0087-P0089).
15. The treatment tool is a cutting blade (e.g., see driving member having a stylet 19 with a pointed tip 19A at FIG. 1 and P0084).
16. The limiting element is engaged to allow proximal movement of the proximal portion of the treatment tool when a distal portion of the treatment tool contacts non-target tissue (FIG. 1; P0077).
17. The non-target tissue is bone (P0077).
18. The limiting element is configured to move the treatment tool distally (P0076).
19. The apparatus has an indicator which indicates when the treatment tool has been completely deployed (P0101).
20. The indicator comprises an audible or tactile indicator (P0101).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0365362 (Ralph), as applied to claim 1 and 13 above, and further in view of US 5,897,564 (Schulze).
Ralph discloses the invention substantially as claimed as discussed above and further discloses the treatment tool being a needle but does not disclose the tool being a suture. Schulze teaches an apparatus in the same field of endeavor having a suture as a treatment tool for the purpose of knot tying at a surgical site (col. 1, lns. 11-16). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment tool of Ralph to include a suture as taught by Schulze in order to knot tie at a surgical site.
Ralph discloses the invention substantially as claimed as discussed above but does not disclose the apparatus having an indicator. Schulze 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771